DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that claims 9 and 13 recite(s) nominal apparatus and/or methods of making limitations, in combination with product limitations encompassing those of claim 1.  As such, there is presently no undo burden in examining these, technically, divergent statutory classes of invention. Should Applicants' amend these claims to include non-nominal apparatus and/or method limitations, these newly added claims may be subject to restriction by original presentation.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  Claims recite “wherein the magnetic tape is a magnetic tape comprising”.  Claiming that the magnetic tape is a magnetic tape is redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9-10, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for change amount Δ1 of a loss tangent and claimed Δ2, wherein the magnetic recording medium comprises specific compositions for the magnetic layer back coating layer and its respective thicknesses, does not reasonably provide enablement for the medium to comprise of any material and thickness.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification discloses specific compositions for the magnetic layer and/or back coating layer in order to yield the desired Δ1 and Δ2.  No other guidance as to how to choose a suitable material for the overall medium and thicknesses for each layer is provided in the disclosure.  Thus, it .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2003/0113587).
Regarding claim 1, 9, and 13, Mori discloses magnetic apparatus/cartridge [0007, 0010] comprising a magnetic tape [0095], wherein the magnetic tape comprises a non-magnetic support and a magnetic layer including ferromagnetic particles (Abstract and [0075]).  Mori fails to explicitly disclose wherein a change amount Δ1 of a loss tangent tan δ at a measurement temperature in a range of 50ºC to 100ºC before and after heating at 70ºC for 10 hours is 0.000-0.012 as presently claimed. 
However, Mori discloses a magnetic tape having a loss tangent is less than 0.2 [0086].  Although Mori fails to explicitly disclose the specific parameters in obtaining the claimed change amount Δ1 of a loss tangent tan δ, one of ordinary skill in the art would immediately envisage that Mori’s loss tangent of less than 0.2 overlaps the claimed property.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference In re Malagari, 182 USPQ 549.
	In the alternative, the examiner deems that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as the change amount Δ1 of a loss tangent tan δ through routine experimentation, especially given the knowledge in the art that loss tangent can impact the overall magnetic properties of the medium ([0086]: effect the adhesion).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Mori to form a medium with the change amount Δ1 of a loss tangent tan δ as claimed, since loss tangent is a known results effective variable in the magnetic media art.
Regarding claims 2-4, 10-12, and 14-16, Mori discloses the magnetic tape comprising the magnetic layer on one surface side of the non-magnetic support and has a back coating layer including non-magnetic powder on the other surface side, wherein the thickness of the magnetic layer is 0.05-0.5 µm and thickness of the back coating layer is 0.3-2.0 µm [0055-0056].  Mori fails to explicitly disclose wherein a change amount Δ2 obtained by the formula as claimed is 0.000-0.020.
However, Mori discloses a magnetic tape having a loss tangent is less than 0.2 [0086].  Although Mori fails to explicitly disclose the expression in obtaining the claimed change amount Δ2, one of ordinary skill in the art would immediately envisage that Mori’s loss tangent of less than 0.2 in combination with the thicknesses overlaps the claimed property.  It would have been In re Malagari, 182 USPQ 549.
	In the alternative, the examiner deems that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have determined the optimum value of a results effective variable such as the change amount Δ2 through routine experimentation, especially given the knowledge in the art that loss tangent can impact the overall magnetic properties of the medium ([0086]: effect the adhesion).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Mori to form a medium with the change amount Δ2 as claimed, since loss tangent is a known results effective variable in the magnetic media art and Mori discloses the thickness ranges as claimed.
Regarding claim 5, Mori discloses a non-magnetic layer as claimed [0028].  
Regarding claim 6, Mori discloses that the back coating layer comprises carbon black [0060].
Regarding claim 7, Mori discloses that the ferromagnetic powder is hexagonal ferrite powder [0011].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2003/0113587) as applied to claim 1 above, and further in view of Hattori et al. (US 2014/0219069).
Mori discloses the claimed invention except that it uses hexagonal ferrites as the ferromagnetic powder instead of ε-iron oxide powder.  Hattori shows that ε-iron oxide powder is an equivalent structure known in the art [0046]. Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute hexagonal ferrites for ε-iron oxide powder in the invention of Mori.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785    

/Holly Rickman/Primary Examiner, Art Unit 1785